IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


MICHAEL CHESTNUT,                              : No. 2 EM 2022
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
COURT OF COMMON PLEAS OF                       :
PHILADELPHIA COUNTY,                           :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of April, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.